Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-11, 13-16, 19, 20, 22, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method of treatment comprising, inter alia, a composite material including a tubular non-biological component including a neck portion between an upper portion and an lower portion; wherein a sheet of an acellular tissue matrix wraps around the neck portion of the tubular non-biological component between the upper portion and the lower portion and covering at least a portion of a surface of the tubular non-biological component to form an elongated composite having a predetermined target load capacity approximating the load capacity of a native human ligament, tendon, or soft tissue structure to be replaced by the elongated composite.  Light et al. (US Pat. No: 5,514,181), Livesey et al. (US Pub. No.: 2003/0035843) and Binette et al. (US Pub. No.: 2004/0078077) are the closes prior art.  However, Light, Livesey, and Binette, taken alone or in combination, do not teach the suggest a method of treatment including “composite material including (i) a sheet of an acellular tissue matrix, and (ii) a tubular non-biological component including an upper portion, a lower portion, and a neck portion…the neck portion between the upper portion and the lower portion, the sheet of the acellular tissue matrix wrapping around the neck portion of the tubular non-biological component between the upper portion and the lower portion and covering at least a portion of a surface of the tubular non-biological component to form 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/
Primary Examiner, Art Unit 3771